Citation Nr: 1105101	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-18 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the cervical spine. 

2. Entitlement to an initial rating in excess of 10 percent for 
degenerative joint disease of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from May 1989 to March 
1990, and from December 2003 to August 2005. 

This appeal to the Board of Veterans' Appeals (Board) is from an 
initial October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

A scheduled April 2010 Travel Board hearing before a Veteran Law 
Judge was cancelled by the Veteran just prior to the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The record is 
inadequate and the need for a more contemporaneous examination 
occurs when the evidence indicates the current rating may be 
incorrect.  38 C.F.R. § 3.327(a).  

Here, the Veteran most recently had a VA compensation examination 
concerning his cervical and right knee disabilities in April 
2008, approaching three years ago.  The Veteran contends that his 
disabilities are now significantly worse.  Consequently, the 
Board sees that new examinations are needed to reassess the 
severity of his cervical and right knee disabilities.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court 
determined the Board should have ordered a contemporaneous 
examination of the Veteran because a 23-month old examination was 
too remote in time to adequately support the decision in an 
appeal for an increased rating); Allday v. Brown, 7 Vet. App. 
517, 526 (1995) (where the record does not adequately reveal 
current state of Veteran's disability, fulfillment of statutory 
duty to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, too, Olsen v. Principi, 3 
Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121 (1991); 
and VAOPGCPREC 11-95 (April 7, 1995). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA compensation examination to determine the 
current severity and all manifestations 
(orthopedic and neurologic) of his service-
connected degenerative disc disease of the 
cervical spine. 

The claims file must be made available to the 
examiner for review of the pertinent medical 
history.  All necessary diagnostic testing 
and evaluation should be completed.  All 
manifestations of current disability should 
be described in detail, including all 
orthopedic and neurologic residuals found to 
result from the service-connected cervical 
spine disability.  The examiner should 
specifically respond to the following 
questions:

	 a)	Does the Veteran have incapacitating 
episodes?  An "incapacitating episode" is 
defined as a period of acute signs and 
symptoms due to the spine disability 
requiring bed rest prescribed by a physician 
and treatment by a physician.  If there are 
incapacitating episodes, then also indicate 
the frequency and duration of them in the 
past 12 months. 

	 b)	What is the Veteran's cervical spine 
range of motion (on forward flexion, backward 
extension, left and right lateral flexion, 
and left and right rotation)? 

	c)	Is there any objective evidence of 
functional loss, including additional 
limitation of motion, due to pain, weakened 
or excess movement, premature or excess 
fatigability, or incoordination, during 
prolonged, repetitive use or when the 
Veteran's symptoms are most problematic 
("flare-ups")?  If there is, the examiner is 
requested to try and quantify this additional 
impairment, including the additional loss of 
range of motion, by specifying the point at 
which the Veteran begins to experience pain. 

	d)	Is there ankylosis, favorable or 
unfavorable?

	e)	What are the orthopedic versus 
neurologic manifestations of the cervical 
spine disability?  Concerning the latter, 
does the Veteran have associated lower 
extremity radiculopathy or neuropathy?

2.  Also, schedule the Veteran for a 
compensation examination to determine the 
nature and severity of his service-connected 
right knee disability.  The examiner should 
assess the level of functional impairment of 
the right knee.  In addition, active and 
passive range of motion should be recorded, 
and the examiner should note whether 
ankylosis is present.  All necessary tests 
should be performed.  The claims file must be 
made available to the examiner for review of 
the pertinent medical history.  All necessary 
diagnostic testing and evaluation should be 
completed.  

In determining range of motion, limitation of 
motion due to pain should be reported.  The 
examiner should address the presence and 
extent of any pain, pain on motion, weakened 
movement, excess fatigability, and 
incoordination.  To the extent feasible, 
additional limitation of motion due to 
weakened movement, excess fatigability, and 
incoordination should also be assessed. 

3.  Then readjudicate the claims for higher 
ratings for the cervical and right knee 
disabilities in light of the additional 
evidence.  If these claims are not granted to 
the Veteran's satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the files to 
the Board for further appellate consideration 
of these remaining claims. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


